Citation Nr: 0005699	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  95-33 472A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder, to 
include spina bifida, spondylolisthesis, and slight disc space 
narrowing of L4-L5 and L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel

INTRODUCTION

The veteran served on active duty from November 1969 to 
November 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied entitlement to service 
connection for a low back disorder.  

By memorandum dated in October 1997, the Vice Chairman of the 
Board ruled favorably on the Board's own motion to advance 
this case on the docket because of administrative error that 
resulted in significant delay in docketing the appeal.  See 
38 C.F.R. § 20.900(c) (1999).

In January 1998, the Board found that the claim for service 
connection for a low back disorder was not well grounded.  
The veteran appealed to United States Court of Appeals for 
Veterans Claims (formerly the U.S. Court of Veterans Appeals) 
(Court).  

In February 1999, counsel for the veteran and VA filed a 
Joint Motion for Partial Remand and for a Suspension of 
Proceedings.  The parties moved the Court to vacate the 
portion of the January 23, 1998, Board decision that found 
that the claim of entitlement to service connection for a low 
back disorder was not well grounded.  The parties also moved 
to dismiss from the appeal three other issues adjudicated in 
the January 1998 decision.  In a March 1999 order, the Court 
vacated the Board's January 1998 decision denying service 
connection for a low back disorder, to include spina bifida 
and spondylolisthesis, and remanded the case. 

In November 1999, the Board requested a medical opinion from 
an independent medical expert (IME) in accordance with 38 
C.F.R. §§ 3.328, 20.901(d) (1999).  After the opinion was 
received at the Board, the appellant was provided a copy and 
60 days to submit any additional evidence or argument in 
response to the opinions.  38 C.F.R. § 20.903 (1999).  His 
representative responded with written argument.

Duplicate copies of treatment records were received at the 
Board in August 1999.  The veteran waived the RO's 
consideration of this evidence.  Therefore, the case need not 
be returned to the RO for consideration and the issuance of a 
supplemental statement of the case.  38 C.F.R. § 20.1304(c) 
(1999).


FINDINGS OF FACT

1.  The veteran's claim is plausible, and the RO has obtained 
sufficient evidence for an equitable disposition of this 
claim.

2.  Spina bifida, spondylosis, and spondylolisthesis are 
developmental defects. 

3.  The superimposed disease or injury to the veteran's back 
incurred during his military service resulted in chronic back 
disability diagnosed as degenerative changes of the spine, 
i.e., slight disc space narrowing of L4-L5 and L5-S1, apart 
from spina bifida, spondylosis, and spondylolisthesis. 


CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim, and VA has 
satisfied its duty to assist him in the development of this 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 
(1999).

2.  Service connection for spina bifida, spondylosis, and 
spondylolisthesis is precluded by law.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303(c) (1999); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

3.  Slight disc space narrowing of L4-L5 and L5-S1 were 
incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 
5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran's service medical records disclose that on 
enlistment physical examination in July 1969, he denied back 
trouble of any kind.  Examination of the spine was normal.  

In December 1977, the veteran presented with complaints of 
low back pain of one month's duration, which were getting 
worse lately.  There was no history of an injury, and there 
was more pain in the right low back.  There was no radiation 
or weakness in the low back.  Objective examination revealed 
tenderness of the right low back with slight muscle spasm.  
Straight leg raising and deep tendon reflexes were normal.  
The assessment was lumbosacral strain and rule out 
spondylolisthesis.  An x-ray of the lumbar spine revealed 
spina bifida of the S1 segment.  Otherwise, the study was 
normal.

In December 1977, the veteran presented for follow-up of low 
back pain which was improving with medications.  Objective 
examination revealed no change from the previous examination, 
and the x-rays were within normal limits.  The assessment was 
lumbosacral strain with muscle spasm.  In a physical therapy 
treatment notation entered the next day, the examiner 
reported that the veteran had intermittent low back pain for 
the past seven to eight months which had been constant for 
the past three to four weeks.  He had increased pain upon 
rising from the sitting position.  He denied radicular 
symptoms.  Objective examination revealed tenderness over the 
right sacroiliac joint.  There was no other tenderness and no 
appreciable muscle spasm.  

In a subsequent notation from the physical therapy clinic, it 
was reported that the veteran had been seen for nine 
treatments from December 1977 through January 1978, and had 
complete relief of pain.

In May 1980, the veteran underwent a periodic physical 
examination.  In the Report of Medical History, he denied 
recurrent back pain.  Examination of the spine was normal.  
The examiner indicated that the veteran complained of 
intermittent low back pain when urinating.  The condition was 
asymptomatic.  

In a medical history questionnaire completed by the veteran 
in November 1990, he indicated no joint or muscle complaints.

In June 1993, the veteran underwent a retirement physical 
examination.  In the Report of Medical History, he indicated 
no history of bone, joint or other deformity, but reported a 
history of recurrent back pain.  Examination of the spine was 
normal.  In the physician's summary, the examiner indicated 
that the veteran had a prostate problem in 1991 which was 
manifested by lower back pain and frequent urination, which 
was treated with medications and was unresolved. 

In a November 1993 treatment notation, an examiner reported 
that the veteran had intermittent low back pain without 
radiation.  The examiner ordered x-rays to rule out 
degenerative joint disease or degenerative disc disease.  

A service department report of a radiologic examination 
conducted in December 1993, one day after the veteran retired 
from active service, showed complaints of chronic recurring 
low back pain.  The report revealed bilateral L5 
spondylolysis with approximately 5 millimeters of 
anterospondylolisthesis.  There was slight disc space 
narrowing of L4-L5 and L5-S1.  The remainder of the bony 
structures were intact with no fractures or destructive 
lesions seen.  The conclusion was Grade I L5 
spondylolisthesis.  

On VA examination in February 1994, the examiner noted that 
the veteran complained of recurrent low back pain, but he 
could not recall any specific injury.  Examination of the 
back revealed no muscle spasm or point tenderness.  Flexion 
was 95 degrees, extension was 30 degrees, lateral flexion was 
35 degrees, and rotation was 30 degrees.  The diagnoses 
included a history of recurrent low back pain.  

A contemporaneous x-ray of the lumbar spine revealed mild 
left convex lumbar scoliosis, and minimal spondylolisthesis 
associated with bilateral spondylolysis at L5.  The study was 
otherwise essentially normal.  

Additional medical records show post-service treatment for 
back pain.  The records show that in October 1994, the 
veteran complained of a history of back pain and 
genitourinary complaints, and was diagnosed as having 
prostatitis.  In July 1995, he presented with complaints of 
low back pain of one week's duration, without trauma or 
paresthesia.  Physical examination revealed positive 
bilateral pain and lumbar tenderness.  The assessment was low 
back pain, muscular.  The veteran thereafter underwent 
physical therapy for low back pain.

The Board deemed that additional medical expertise was needed 
to render an equitable disposition in this case and in 
November 1999 requested an IME opinion.  In January 2000, 
Walter B. Greene, M.D., a professor of orthopedic surgery at 
the University of Missouri Health Sciences Center,  provided 
an expert medical opinion in response to a specific Board 
request.  The physician stated, in pertinent part:

I have reviewed the medical records on the above 
[veteran] and will respond to your questions.

The initial complaint of low back pain was 
December, 1977.  At that time the [veteran] was 
noted to have off and on back pain for 7-8 
months.  No precipitating event was identified.  
I was unable to find the x-ray report of the 
lumbar spine examination at that time, but 
according to your letter, the x-ray revealed 
spina bifida of S-1, but was otherwise normal.  
The back pain apparently resolved with physical 
therapy.  On May 18, 1980, examination, the 
[veteran] complained of intermittent back pain 
after urination but no recurrent back pain.  The 
back exam was normal.  These complaints seemed 
to be more likely to be genitourinary in origin 
rather than musculoskeletal.

On June 30, 1993, the [veteran] noted recurrent 
low back pain but no radicular symptoms.  This 
history was repeated on the November 29, 1993, 
examination.  Radiograph examination of the 
lumbar spine in December, 1993, demonstrated 
bilateral L5 spondylolisthesis, and Grade I L5 
spondylolisthesis with slight disc space 
narrowing of L4-5 and L5-S1.

On examination in February, 1994, the [veteran] 
complained of recurrent low back pain but could 
not recall any specific injury.

Spondylolysis and spondylolisthesis typically 
starts [sic] during the childhood years.  It is 
rare that this is congenital (present at birth).  
However, most cases of spondylolisthesis are 
developmental or isthmic.  The lesion typically 
develops in children around 5-6 years of age, 
and then there is a second peak incidence during 
the adolescence.  When it occurs in adolescence, 
it is typically associated with teenagers who 
are very active participants in gymnastics or 
football.  The isthmic lesions result from a 
defect developing in the pars interarticularis.  
Spondylolysis has a slight increase of 
association with spina bifida at S1.  However, 
spina bifida is also common in the general 
population without associated other conditions.  
Very uncommonly, spondylolisthesis may develop 
as a result of an acute fracture.  However, 
these patients have a definite history of an 
inciting injury.

The question is why the x-ray report of 
December, 1997 [sic], did not notice any 
spondylolysis.  It could be that the report was 
not totally accurate or, more likely, only an AP 
and lateral of the lumbar spine were obtained.  
Only obtaining these two views is routine for 
screening; however, a spondylolysis may not be 
evident on those two views.

The radiographs in December, 1993, only show 5 
mm of anterio-spondylolisthesis.  This is not 
very much slippage of the vertebra and is 
probably related to the degenerative changes 
that have occurred in the disc space.

Severe back pain does not always develop after 
spondylolisthesis. Furthermore, if back pain 
does develop, it may start occurring during the 
adolescent years or it may not occur until 
middle-age of the adult years.  In the latter 
situation, it is probably a combination of mild 
instability related to the spondylolysis 
exacerbating the normal degenerative changes 
that occur in the lumbar disc.

In my opinion, the spondylolisthesis was present 
prior to the [veteran] entering the service.  
The superimposed diseases are probably the 
normal degenerative changes that occur in the 
disc with getting older and further exacerbated 
by increased mobility of the spine related to 
the spondylolisthesis. 


II.  Legal analysis

The veteran's claim for service connection for a back 
disorder is plausible and, therefore, well grounded.  The 
veteran having stated a well-grounded claim, VA has a duty to 
assist him in the development of facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 
(1999).  In this case, the RO provided the veteran a VA 
examination.  An IME opinion was also obtained.  There is no 
indication of additional records which the RO failed to 
obtain.  Sufficient evidence is of record to fairly decide 
the veteran's claim.  Therefore, no further development is 
required. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999). 

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309(a) (1999).  Service connection for arthritis may 
be established based on a legal "presumption" by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

There is no indication in the evidence that the veteran had 
problems with his back prior to service.  A veteran who 
served during a period of war or during peacetime service 
after December 31, 1946, is presumed to be in sound condition 
when he entered into military service except for conditions 
noted on his entrance examination.  38 U.S.C.A. §§ 1111, 1132 
(West 1991); 38 C.F.R. § 3.304(b) (1999).  The presumption of 
soundness can be rebutted by clear and unmistakable evidence 
that the disorder existed prior to entry into service.  38 
U.S.C.A. §§ 1111, 1132 (West 1991); 38 C.F.R. § 3.304(b) 
(1999).

The existence of a back disorder was not noted upon the 
veteran's entry into service in 1969, and there is 
insufficient evidence from which the Board could conclude 
that he had a chronic back disorder prior to that period of 
service.  Therefore, he is entitled to the presumption of 
soundness.

Spina bifida of the S1 segment was diagnosed during the 
veteran's active service in December 1977, although there 
have been no medical finding of this condition since that 
time.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
In December 1993, one day after he retired from active 
service, x-rays showed bilateral L5 spondylolysis with 
approximately 5 millimeters of anterospondylolisthesis.  
These conditions were characterized as developmental defects 
by the IME in January 2000.  The IME stated that most cases 
of spondylolisthesis were developmental or isthmic, and that 
the isthmic lesions resulted from a defect developing in the 
pars interarticularis.  The IME further indicated that very 
uncommonly spondylolisthesis may develop as a result of an 
acute fracture in patients that have a definite history of an 
inciting injury; however, that was not the case here.  As 
noted above, the veteran has consistently denied a history of 
any low back injury.

Although the IME did not specifically state that 
spondylolysis and spina bifida were also developmental 
defects, the opinion refers to spondylolisthesis, 
spondylosis, and spina bifida (if existent) as common 
entities occurring together.  For example, the IME stated 
that spondylosis and spondylolisthesis typically start during 
the childhood years, and that spondylolysis had a slight 
increase of association with spina bifida at S1.  When viewed 
in context, the IME's opinion indicates that all three 
conditions are developmental defects that often occur in 
conjunction with one another.   

A congenital or developmental defect is not a disease or 
injury within the meaning of applicable law.  See 38 C.F.R. § 
3.303(c) (1999).  No disability resulting from a congenital 
or developmental defect may be service connected.  Winn v. 
Brown, 8 Vet. App. 510, 516 (1996).  The VA General Counsel 
has defined a "defect" as an imperfection or structural 
abnormality.  VAOPGCPREC 82-90.  The above medical opinion 
clearly establishes that the veteran's spina bifida, 
spondylosis, and spondylolisthesis are developmental defects.  
Therefore, more than an increase in severity during service 
is required to warrant a grant of service connection.  There 
is a lack of entitlement under the law to service connection 
for these conditions unless the evidence shows that they were 
subject to a superimposed disease or injury during military 
service that resulted in disability apart from the 
developmental defect.  See VAOPGCPREC 82-90; Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the BVA terminated because of the absence of legal 
merit or the lack of entitlement under the law). 

There is evidence that the veteran incurred a superimposed 
back condition during active service, as shown by the service 
medical records.  Diagnoses other than spina bifida, 
spondylosis, and spondylolisthesis were shown by the service 
medical records (lumbosacral strain in December 1977) and by 
the medical evidence shortly after his separation from 
service in 1993 (slight disc space narrowing of L4-L5 and L5-
S1 in December 1993).  

There is also evidence indicating that the veteran's back 
symptomatology during service resulted in disability apart 
from the spina bifida, spondylosis, and spondylolisthesis.  
As noted above, the x-rays taken only one day after his 
separation from active service showed slight disc space 
narrowing of L4-L5 and L5-S1.  The IME suggested that the 
December 1993 radiographs showed 5 millimeters of 
anterospondylolisthesis, which was not very much slippage of 
the vertebra and was probably related to the degenerative 
changes that had occurred in the disc space.  The IME 
concluded that the veteran's superimposed diseases were 
probably the normal degenerative changes that occurred in the 
disc with getting older and were further exacerbated by 
increased mobility of the spine related to the 
spondylolisthesis.  It appears that the IME found that normal 
degenerative changes of the spine, i.e., slight disc space 
narrowing of L4-L5 and L5-S1, were superimposed on the 
developmental spondylolisthesis.  Resolving all doubt in the 
veteran's favor, the Board considers slight disc space 
narrowing of L4-L5 and L5-S1 to be a superimposed disease for 
which service connection may be granted.  Therefore, service 
connection for degenerative changes of the spine, i.e., 
slight disc space narrowing of L4-L5 and L5-S1, is warranted.  
See 38 C.F.R. § 3.102, 4.3 (1999).  



ORDER

Entitlement to service connection for slight disc space 
narrowing of L4-L5 and L5-S1, is granted.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

